UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FRED LEVY,

                                  Plaintiff,

                    -against-                                   19-CV-7106 (CM)

                                                               CIVIL JUDGMENT
 BARUCH COLLEGE; NYC DEPARTMENT
 OF FINANCE,

                                  Defendants.

       Pursuant to the order issued February 14, 2020, dismissing this action,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed without

prejudice for Plaintiff’s failure to submit a completed second amended request to proceed in

forma pauperis or pay the $400.00 in filing fees. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this order to Plaintiff

and note service on the docket.

SO ORDERED.

 Dated:   February 14, 2020
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
